               Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR18-0116JLR

11                               Plaintiff,              ORDER DENYING MOTION
                   v.                                    FOR COMPASSIONATE
12                                                       RELEASE
            JOSH ROBINSON,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court is Defendant Josh Robinson’s motion for compassionate release

17   pursuant to 18 U.S.C. § 3582(c)(1). (Mot. (Dkt. # 55); see also Reply (Dkt. # 65).)

18   Plaintiff United States of America (“the Government”) opposes Mr. Robinson’s motion.

19   (Resp. (Dkt. # 61).) The court has considered Mr. Robinson’s motion, the parties’

20   submissions in support of and in opposition to the motion, the relevant portions of the

21   record, and the applicable law. Being fully advised, the court DENIES Mr. Robinson’s

22   motion.


     ORDER - 1
             Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 2 of 12



 1                                     II.   BACKGROUND

 2         The investigation and prosecution of Mr. Robinson began when the Seattle Police

 3   Department (“SPD”) investigated the sharing of child pornography on a peer-to-peer

 4   (“P2P”) file-sharing network in March 2018. (See Presentence Investigation Report

 5   (“PSR”) (Dkt. # 43) (sealed) ¶ 7.) SPD eventually forwarded the investigation to

 6   Homeland Security Investigations (“HSI”) when Mr. Robinson distributed child

 7   pornography to SPD. (See id.)

 8         Further investigation by HSI revealed that Mr. Robinson used electronic devices to

 9   download, distribute, and store visual depictions of minors engaged in sexually explicit

10   conduct between at least May 2013 and May 2018. (See id. ¶ 8.) A search warrant

11   executed at Mr. Robinson’s home in May 2018 revealed that Mr. Robinson collected and

12   stored at least 11,000 images and videos of actual minors engaged in sexually explicit

13   conduct, including visual depictions of prepubescent minors, infants, and toddlers

14   engaged in sexual acts—including displays of sadistic and masochistic abuse—with other

15   minors and with adults. (See id.)

16         Mr. Robinson was arrested and charged with one count of receipt of child

17   pornography. (See Indictment (Dkt. # 10).) On November 27, 2018, Mr. Robinson

18   pleaded guilty to that charge, which carried a mandatory minimum five-year prison

19   sentence. (See Plea Agreement (Dkt. # 34) at 1-2.) As a part of the agreement, Mr.

20   Robinson agreed to submit to and share the results of a psychosexual examination and

21   sexual history polygraph. (Id.)

22   //


     ORDER - 2
             Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 3 of 12



 1          Mr. Robinson has one 30-year-old conviction for child molestation but has no

 2   other instances of physical sexual abuse on his record. (See PSR ¶¶ 30-35.) Further, in

 3   October 2018, Mr. Robinson participated in a psychosexual examination that included

 4   polygraph testing during which he denied any hands-on sexual contact with a person

 5   under the age of 18 since he turned 18 years old and denied any unreported, illegal sexual

 6   contact. (See Mot., Ex. B (Dkt. # 57-1) at 19.) In both instances, the polygraph reflected

 7   “no deception.” (Id.) The clinical social worker who performed Mr. Robinson’s

 8   evaluation concluded that Mr. Robinson’s prognosis was positive, but also noted that his

 9   static re-offense risk factors place him in a “moderate-high risk category,” his dynamic

10   risk factors place him in a “moderate risk category,” and his score on the Child

11   Pornography Offender Risk Tool places him in a “moderate risk category.” (See id. at

12   28-29.) After his evaluation, Mr. Robinson began seeing a mental health therapist,

13   Lonnie Kaman, on a weekly basis. (See id. at 2-3.) In March 2019, Ms. Kaman noted

14   that Mr. Robinson had been “making steady progress in treatment in understanding his

15   criminal behavior and the impact on the victims.” (Id. at 3.)

16          On May 10, 2018, Mr. Robinson was released on bond and placed under pretrial

17   supervision with additional conditions pending adjudication of the charges against him.

18   (See Appearance Bond (Dkt. # 9) at 1-3.) One of those conditions required that Mr.

19   Robinson refrain from using, possessing, or having access to a computer or computer

20   components or devices which enable access to the internet. (See id. at 1.) One month

21   after he was released on bond, Mr. Robinson violated the terms of his bond when his

22   pretrial supervision officer discovered during a routine home inspection that Mr.


     ORDER - 3
                Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 4 of 12



 1   Robinson had internet-capable devices—including two smartphones, a tablet, and an

 2   Xbox 360—in his home that he had not reported. (See Release Status Rpt. (Dkt. # 42)

 3   (sealed) at 3.) Mr. Robinson’s release on bond otherwise complied with the terms of his

 4   bond. (See id.)

 5          On April 8, 2019, the court sentenced Mr. Robinson to 60 months of imprisonment

 6   and 15 years of supervised release. (Judgment (Dkt. # 47) at 2-3.) He began serving his

 7   sentence at Federal Corrections Institute – Terminal Island (“FCI-Terminal Island”) on

 8   May 21, 2019, and had served slightly over a year of that sentence at the time he filed his

 9   motion. Mr. Robinson is 48 years old and his Bureau of Prisons (“BOP”) medical

10   records reflect that he suffers from obesity, type 2 diabetes, and hypertension. (See Mot.,

11   Ex. C (Dkt. # 57-2) (sealed) at 23, 62.)

12          BOP reports a significant outbreak of the Coronavirus Disease 2019

13   (“COVID-19”) at FCI-Terminal Island, which at the court’s last review included eight

14   currently-positive inmates, three currently-positive staff members, nine inmate deaths,

15   674 recovered inmates, and 14 recovered staff members. See

16   https://www.bop.gov/coronavirus/ (last visited on June 22, 2020). 1 The Government

17   represents that all inmates at FCI-Terminal Island have been tested for COVID-19 at least

18
            1
               The court takes judicial notice of BOP’s COVID-19 data for FCI-Terminal Island. See
19   U.S., ex rel. Modglin v. DJO Glob. Inc., 114 F. Supp. 3d 993, 1008 (C.D. Cal. 2015), aff’d sub
     nom. United States v. DJO Glob., Inc., 678 F. App’x 594 (9th Cir. 2017) (“Under Rule 201, the
20   court can take judicial notice of ‘[p]ublic records and government documents available from
     reliable sources on the Internet,’ such as websites run by governmental agencies.”); Daniels-Hall
     v. Nat’l Educ. Ass’n, 629 F.3d 992, 999 (9th Cir. 2010) (taking judicial notice of information on
21
     the websites of two school districts); Paralyzed Veterans of Am. v. McPherson, No. C 06-4670,
     2008 WL 4183981, *5 (N.D. Cal. Sept. 8, 2008) (“Information on government agency websites
22   has often been treated as properly subject to judicial notice”).


     ORDER - 4
               Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 5 of 12



 1   once. (Resp. at 12.) On April 28, 2020, Mr. Robinson tested positive for the virus that

 2   causes COVID-19. (Resp., Ex. E (Dkt. # 63-1) (sealed) at 12.) His case was

 3   asymptomatic, however, and by May 10, 2020, BOP designated his condition as

 4   “Resolved.” (See id.; see also Mot. at 6 (acknowledging that Mr. Robinson’s case of

 5   COVID-19 was asymptomatic).)

 6          Mr. Robinson emailed a request for compassionate release to the Warden at

 7   FCI-Terminal Island on May 4, 2020. (Mot., Ex. 1 (Dkt. # 55-1).) On June 4, 2020, Mr.

 8   Robinson submitted his present motion for compassionate release pursuant to 18 U.S.C.

 9   § 3582(c)(1) to this court. (See generally Mot.) The court now considers Mr. Robinson’s

10   motion.

11                                     III.   ANALYSIS

12   A.     Standard for Compassionate Release

13          “‘[A] judgment of conviction that includes [a sentence of imprisonment]

14   constitutes a final judgment’ and may not be modified by a district court except in limited

15   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in

16   original; quoting 18 U.S.C. § 3582(b)). As relevant to Mr. Robinson’s motion, those

17   circumstances are set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Effective December 21,

18   2018, the First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to permit an inmate,

19   who satisfies certain statutorily mandated administrative exhaustion procedures, to file a

20   motion with the district court for compassionate release. See 18 U.S.C. § 3582(c)(1)(A).

21   As amended, the statute now provides:

22   //


     ORDER - 5
                Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 6 of 12



 1          (c) Modification of an imposed term of imprisonment.—The court may
            not modify a term of imprisonment once it has been imposed except that—
 2
                    (1) in any case—
 3
                   (A) the court, upon motion of the Director of the Bureau of Prisons,
 4          or upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
 5          motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant’s facility, whichever is earlier,
 6          may reduce the term of imprisonment (and may impose a term of probation
            or supervised release with or without conditions that does not exceed the
 7          unserved portion of the original term of imprisonment), after considering the
            factors set forth in section 3553(a) to the extent that they are applicable, if it
 8          finds that—

 9                  (i) extraordinary and compelling reasons warrant such a reduction;

10                                     **********
            and that such a reduction is consistent with applicable policy statements
11          issued by the Sentencing Commission . . . .

12   18 U.S.C. § 3582(c)(1)(A)(i) (italics added indicating the portion of the statute the First

13   Step Act amended).

14          Thus, the statute now provides the court with authority to reduce a sentence upon

15   the motion of a defendant if three conditions are met: (1) the inmate has either exhausted

16   his or her administrative appeal rights of BOP’s failure to bring such a motion on the

17   inmate’s behalf or has waited until 30 days after the applicable warden has received such

18   a request; 2 (2) the inmate has established “extraordinary and compelling reasons” for the

19   //

20

21          2
             The parties agree that Mr. Robinson has complied with the exhaustion requirement in
     18 U.S.C. § 3582(c)(1)(A) because 30 days had expired without response from the Warden at
22   FCI-Terminal Island by the time Mr. Robinson filed his motion. (See Mot. at 3; Resp. at 7.)


     ORDER - 6
                Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 7 of 12



 1   requested sentence reduction; and (3) the reduction is consistent with the Sentencing

 2   Commission’s policy statement. See id.

 3          The Sentencing Commission’s policy statement referenced in 18 U.S.C.

 4   § 3582(c)(1)(A)(i) is found in the United States Sentencing Guidelines (“USSG”)

 5   § 1B1.13. 3 The policy statement provides in relevant part:

 6          [T]he court may reduce a term of imprisonment (and may impose a term of
            supervised release with or without conditions that does not exceed the
 7          unserved portion of the original term of imprisonment) if, after considering
            the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
 8          applicable, the court determines that—

 9                  (1)(A) Extraordinary and compelling reasons warrant the reduction;
            or
10
                   (B) The defendant (i) is at least 70 years old; and (ii) has served at
11          least 30 years in prison pursuant to a sentence imposed under 18 U.S.C.
            § 3559(c) for the offense or offenses for which the defendant is imprisoned;
12
                    (2) The defendant is not a danger to the safety of any other person or
13          to the community, as provided in 18 U.S.C. § 3142(g); and

14                  (3) The reduction is consistent with this policy statement.

15   USSG § 1B1.13. Because Mr. Robinson is not at least 70 years old and was not

16   sentenced under 18 U.S.C. § 3559(c), only sections (1)(A), (2), and (3) of the Sentencing

17   Commission’s policy statement are relevant to Mr. Robinson’s motion. Thus, under the

18   policy statement, Mr. Robinson is entitled to relief if he demonstrates that (1)

19

20          3
              The Sentencing Commission is statutorily required to create the referenced policy
     statement. See 28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be
21
     considered extraordinary and compelling reasons for sentence reduction, including the criteria to
     be applied and a list of specific examples. Rehabilitation of the defendant alone shall not be
22   considered an extraordinary and compelling reason.”).


     ORDER - 7
                Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 8 of 12



 1   extraordinary and compelling reasons warrant a sentence reduction, (2) he is not a danger

 2   to the safety of others or the community, and (3) any requested reduction is consistent

 3   with the policy statement. See USSG § 1B1.13(1)(A)(2), (3).

 4          The Sentencing Commission’s application notes to this policy statement provide

 5   further guidance. Application Note 1 to USSG § 1B1.13 provides that “extraordinary and

 6   compelling reasons” for a sentence reduction exist under the following conditions:

 7          (A) Medical Condition of the Defendant.

 8          (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
 9          expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
10          lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

11          (ii) The defendant is—

12                 (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive impairment, or
13                 (III) experiencing deteriorating physical or mental health because of
            the aging process,
14
            that substantially diminishes the ability of the defendant to provide self-care
15          within the environment of a correctional facility and from which he or she is
            not expected to recover.
16
            U.S.S.G. 1B1.13 cmt. n.1. 4
17

18
            4
19             In subparts (B) and (C), the application note also addresses family circumstances and
     circumstances involving defendants who are at least 65 years old—neither of which are
20   applicable to Mr. Robinson’s motion. See id. In subpart (D), the application note also provides
     that the Director of BOP may determine that “there exists in the defendant’s case an
     extraordinary and compelling reason other than, or in combination with, the reasons described in
21
     subdivisions (A) through (C).” See id. Mr. Robinson does not contend that the Director of BOP
     has determined that an extraordinary or compelling reason for a reduction in sentence exists in
22   his case.


     ORDER - 8
                Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 9 of 12



 1   B.     The United States Sentencing Commission’s Policy Statement

 2          Even if Mr. Robinson could demonstrate that his medical conditions, in

 3   combination with the COVID-19 pandemic and the current conditions at FCI-Terminal

 4   Island, constitute “[e]xtraordinary and compelling reasons” warranting his release under

 5   18 U.S.C. § 3582(c)(1)(A)(i), he still must show that his release is consistent with the

 6   United States Sentencing Commission’s policy statement. See 18 U.S.C.

 7   § 3582(c)(1)(A)(i); see also Riley v. United States, No. C19-1522JLR, 2020 WL

 8   1819838, at *5 (W.D. Wash. Apr. 10, 2020). Mr. Robinson fails to make that showing

 9   because he cannot demonstrate that he “is not a danger to the safety of any other person

10   or to the community” under subsection (2) of USSG § 1B1.13. 5 See United States v.

11   Gotti, --- F. Supp. 3d ----, 2020 WL 497987, at *6 (Jan. 15, 2020) (concluding that even

12   if a federal prisoner had met his burden of showing eligibility for compassionate release

13   due to his compromised medical condition, the court is not required to release him if he

14   continues to be a danger to community).

15          In making a determination concerning whether the prisoner continues to be a

16   danger to the safety of any other person or to the community, subsection (2) of USSG

17   § 1B1.13 points the court to the factors listed in 18 U.S.C. § 3142(g). See USSG

18   § 1B1.13. Under section 3142(g), relevant factors that the court should consider here

19
            5
20             Because the court denies Mr. Robinson’s motion on the grounds that he cannot establish
     that he is no longer a danger to the community, the court declines to consider whether Mr.
     Robinson’s circumstances and conditions of confinement constitute “extraordinary and
21
     compelling circumstances” warranting compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)
     or whether Mr. Robinson’s release would be consistent with the other requirements of USSG
22   § 1B1.13.


     ORDER - 9
             Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 10 of 12



 1   include: the nature and circumstances of the crime charged, including whether the

 2   offense involves a minor victim; and the defendant’s history and characteristics,

 3   including his character, his physical and mental condition, his family and community ties,

 4   his past conduct, and his criminal history. See 18 U.S.C. § 3142(g). As discussed below,

 5   a review of these factors precludes the court from finding that Mr. Robinson is not a

 6   danger to the safety of others and the community.

 7          Mr. Robinson makes the bold claim that he represents no danger to the community

 8   if released. (Mot. at 20 (“Mr. Robinson does not pose a danger to the community if

 9   released.”).) The court cannot agree. At the time of his arrest, Mr. Robinson was in

10   possession of thousands of video files and images of child pornography that he had spent

11   years collecting, and he was engaged in the distribution of those files via P2P networks.

12   (See PSR ¶¶ 7-8.) Sadly, the record reveals that these images and files were particularly

13   vile. Mr. Robinson’s plea agreement acknowledged that the following depictions were

14   amongst the ones that HSI seized from his home:

15          File Name: 000014.mpg 2ZIEXACDODAGNFAQK77DFK6EUR2FQ
            WHN
16          This color video file with no sound is approximately 50 seconds in length
            and a compilation video. This video depicts a partially naked pre-pubescent
17          female or girl lying on her side, while being anally penetrated by a naked
            adult male’s penis and while being behind her. At 00:04 the video changes
18          to depict a pre-pubescent girl bent over on her knees being anally penetrated
            by a naked adult male’s penis. At 00:46 the video changes to depict a naked
19          pre-pubescent girl lying on her back spreading her buttocks, while being
            anally penetrated by a naked adult male’s penis. The two young girls
20          depicted are between the ages of five and ten years old.

21   //

22   //


     ORDER - 10
             Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 11 of 12



 1          File Name: 41724.jpg
            This image depicts a female who is approximately four to five years old. She
 2          is nude from the waist down and lying on a bed. An adult male is touching
            his erect penis to her vagina.
 3
     (Plea Agmt. at 5 ¶ 8.) Moreover, although the court agrees with Mr. Robinson that it
 4
     should not place undue emphasis on Mr. Robinson’s 30-year-old molestation charge, it
 5
     would be equally improper for the court to cast that incident aside entirely given that Mr.
 6
     Robinson’s conduct on the current charge indicates that he continues to struggle with
 7
     deviant behavior.
 8
            Even a cursory glance through the dozens of pages of victim impact statements on
 9
     file with the court reveals that Mr. Robinson’s conduct is, without a doubt, a danger to
10
     the community. (See Victim Impact Statements (Dkt. # 41) (sealed).) The court is
11
     hopeful that Mr. Robinson will build off the positive prognosis that the clinical social
12
     worker identified during his psychosexual evaluation and off the positive changes
13
     identified by Ms. Kaman after therapy so that Mr. Robinson may avoid re-offending and
14
     causing additional harm upon release. (See Mot., Ex. B at 2-3, 28-29.) However, the
15
     court also notes that Mr. Robinson’s evaluation placed his static and dynamic risk factors
16
     for re-offense at moderate to moderate-high levels. (See id. at 28-29.) The court cannot
17
     conclude that that risk has been lessened significantly after Mr. Robinson has been
18
     incarcerated for slightly over a year on his five-year sentence.
19
            Further, Mr. Robinson’s requested relief—home confinement or admission to a
20
     residential reentry facility—would not necessarily lessen his danger to the community.
21
     Mr. Robinson’s crime does not require anything more than access to the internet. Mr.
22


     ORDER - 11
             Case 2:18-cr-00116-JLR Document 70 Filed 06/23/20 Page 12 of 12



 1   Robinson fails to explain how any of his proposed release placements would prevent him

 2   from accessing the internet. (See Mot. at 21; Reply at 9-10.) In today’s society,

 3   smartphones, tablets, laptops, smart TVs, and countless other devices are ubiquitous.

 4   Therefore, it would be extremely difficult to place Mr. Robinson in a setting that would

 5   eliminate his ability to engage in his prior criminal conduct. Indeed, although Mr.

 6   Robinson claims that his performance on supervision should weigh in his favor (see Mot.

 7   at 21), the court notes that Mr. Robinson violated the condition requiring that he refrain

 8   from using, possessing, or having access to devices which enable access to the internet

 9   while he was on supervision. (See Release Status Rpt. at 3.) This incident underscores

10   how difficult it would be to monitor Mr. Robinson’s behavior upon release.

11          Based upon the foregoing analysis, the court finds that Mr. Robinson would be a

12   danger to the community if he were released. Accordingly, he cannot satisfy the

13   requirements for compassionate release, and the court DENIES his motion.

14                                    IV.     CONCLUSION

15          For the reasons set forth above, the court DENIES Mr. Robinson’s motion for

16   compassionate release (Dkt. # 55).

17          Dated this 23rd day of June, 2020.

18

19                                                    A
                                                      JAMES L. ROBART
20
                                                      United States District Judge
21

22


     ORDER - 12
